Citation Nr: 1313365	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  10-18 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for bilateral flat feet prior to January 18, 2011.  

2.  Entitlement to an evaluation in excess of 50 percent for bilateral flat feet from January 18, 2011.  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel








INTRODUCTION

The Veteran had active service from September 1979 to September 1983 and from July 1986 to August 2002.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal of a January 2010 rating decision of the Winston-Salem, North Carolina, regional office (RO) of the Department of Veterans Affairs (VA).  It was previously before the Board in July 2011, when it was remanded for further development.  The requested development has been completed, and the appeal has been returned to the Board for additional consideration.  

The Board notes that this appeal was initiated by a claim for an evaluation in excess of 30 percent for bilateral flat feet received in June 2009.  Instead of an increased evaluation, this resulted in a reduction in the evaluation to 10 percent, effective from May 1, 2010.  Entitlement to an evaluation in excess of 30 percent prior to May 1, 2010 was denied.  Both of these matters were before the Board at the time of the July 2011 remand.  

Since the July 2011 remand, the 30 percent evaluation for the Veteran's bilateral flat feet was restored for the period prior to May 1, 2010.  Therefore, the matter of whether or not the reduction in evaluation was proper is no longer before the Board.  In addition, the evaluation was increased to 50 percent, effective from January 18, 2011.  As neither the restored 30 percent evaluation nor the 50 percent evaluation granted from January 18, 2011 represent a complete grant of the benefits sought for flat feet, these matters remain on appeal, as characterized on the first page of this decision.  See AB v. Brown, 6 Vet. App. 35 1993).  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  



FINDINGS OF FACT

1.  Prior to January 6, 2010, the Veteran's bilateral flat feet were not productive of extreme tenderness of the plantar surfaces of the feet that was not improved by orthopedic shoes or appliances.  

2.  As of January 6, 2010, the Veteran's bilateral flat feet were productive of extreme tenderness that was not improved by medication or by orthopedic shoes or appliances.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent prior to January 6, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 2012); 38 C.F.R. § 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5276 (2012). 

2.  The criteria for a 50 percent evaluation for bilateral flat feet were met as of January 6, 2010; the criteria for an evaluation in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 2012); 38 C.F.R. § 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5276 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2012).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was provided with a letter in July 2009 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claim.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran has declined his right to a hearing.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Evaluation

The Veteran contends that his bilateral pes planus is productive of more impairment than is reflected by the 50 percent evaluation currently in effect.  He also believes that the criteria for at least a 50 percent evaluation were met as of the time he submitted his June 2009 claim for an increased evaluation.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for bilateral pes planus was granted in a September 2002 rating decision.  A 10 percent evaluation was assigned for this disability, effective from September 1, 2002.  The evaluation was increased to 30 percent in an October 2007 rating decision, effective from August 21, 2007.  As noted in the introduction, this evaluation was reduced to 10 percent effective from May 1, 2010, but was restored to 30 percent by a September 2012 rating decision.  Thus, the 30 percent evaluation has been in effect from August 21, 2007.  The current 50 percent evaluation was also assigned by the September 2012 rating decision, effective from January 18, 2011.  

Pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, which is not improved by orthopedic shoes or appliances is evaluated as 50 percent disabling when bilateral, and 30 percent disabling when unilateral.  Severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities is 30 percent disabling when bilateral, and 20 percent disabling when unilateral.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis and pain on manipulation and use of the feet is evaluated as 10 percent disabling for both bilateral and unilateral.  Mild symptoms relieved by built-up shoe or arch support are evaluated as zero percent disabling.  38 C.F.R. § 4.71a, Code 5276.  

The words "moderate," "severe," "pronounced" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  Webster's New World Dictionary, Third College Edition (1988) 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id.  at 828.

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

Prior to January 18, 2011

Private medical records dated June 9, 2008 show that the Veteran presented for evaluation of both feet.  He reported continued pain to the bunion.  He had been casted the previous year but never got any orthotics because of his insurance.  There was a bunion deformity bilaterally with functional hallux limitus.  Mild plantar fasciitis was noted.  The ankle and subtalar joint range of motion was noted to be intact bilaterally and symmetrically without crepitus or instability.  The Achilles, posterior tibial, extensor, flexor, and peroneal tendons function were intact bilaterally.  The assessments included plantar fasciitis, bunion, and hallux limitus.  June 2008 follow up records show that custom molded orthoses were dispensed to the Veteran.  In July 2008 the orthotics were noted to be comfortable, though he had occasional pain to the first metatarsalphalangeal joint bilaterally.  Functional limitus was observed bilaterally.  A hypermobile foot was noted.  The Veteran continued to describe the orthotics as mostly comfortable in October 2008, with some occasional mild pain across the metatarsal heads.  The functional hallux limitus was greatly improved on examination.  

An August 2008 VA podiatry consultation reflects complaints of bilateral foot pain, mostly of the plantar metatarsal area and the longitudinal arch.  He was wearing orthotics that had been fitted for him by a private podiatrist that had been of some help in relieving his symptoms.  An examination of the orthotics noted excessive wear under all metatarsal heads, and minimal support.  The assessment included pes planus deformity, in no acute distress.  June 2009 VA treatment records show that he was referred for orthotics.  

The Veteran was afforded a VA fee basis examination of his feet in August 2009.  He reported constant pain in both feet that traveled throughout the feet and up to the calves.  The pain was characterized as aching, burning, and sharp.  He described the pain as 9 on a scale to 10 when it was at the highest level.  The pain was exacerbated by physical activity.  He also reported pain at rest.  The Veteran denied any hospitalizations or surgeries.  Treatment consisted of pain medication and shoe inserts with limited relief and no side effects.  Functional impairment includes difficulty with prolonged standing, walking, or running.  

On examination, the feet did not reveal any abnormal signs of weight bearing.  The Veteran did not require any assistive device for ambulation.  The feet showed evidence of tenderness bilaterally.  There was active motion in the metatarsophalangeal joints of the great toes bilaterally.  The Achilles tendon had normal alignment with and without weightbearing.  The Veteran had flat feet with a slight degree of angulation bilaterally.  There were no signs of a deformity noted.  He did not have claw feet, dropped forefoot, or marked varus deformity.  Dorsiflexion of all the toes produced no pain, and palpation of the metatarsal heads of the toes produced no tenderness.  There were no hammertoes, Morton's metatarsalgia, hallux valgus or hallux rigidus.  There was limited function for standing and walking.  He was able to walk one quarter of a mile.  He required bilateral shoe inserts with minimal relief of the symptoms.  The examiner stated that the disability resulted in difficulty with prolonged standing, walking, running, or exercising.  

The Veteran was seen again by his private examiner in December 2009.  He had been referred back for evaluation of bilateral foot pain, which was constant.  He noted that the VA had replaced his orthotics with diabetic insoles due to the pain under the metatarsals.  Ankle joint range of motion was within normal limits.  December 2009 follow up records state that strappings were minimally helpful.  The pain was worse with increased activity.  Hallus limitus was shown with bunion deformity.  Mild palpable pain was noted.  The assessments were hallux limitus, hallux abductovalgus, and pes planovalgus.  The Veteran was casted for new orthotics.  

The Veteran was provided a VA podiatry consult on January 6, 2010.  He was awaiting the delivery of new orthotics.  The Veteran reported continued bilateral foot pain.  In fact, he reported a significant increase in symptoms over the past several months.  The most significant symptoms were with initial weight bearing in the morning that produced stabbing pain in both arches and under all metatarsal heads.  Pain medication provided minimal relief, and the Veteran reported significant affects to his lifestyle.  The assessments included chronic pes planus with intractable foot pain, and metatarsalgia.  

The Veteran returned to the podiatry clinic for evaluation of both feet on January 18, 2011.  He presented with an antalgic gait and was in significant pain.  He was wearing a shoe from a local contractor which had caused an increase in his symptoms.  On examination, the vascular status and sensorium was intact.  There was a significant pes planus deformity with tenderness along the plantar fascia and under all metatarsal heads.  These symptoms provided the basis for the current 50 percent evaluation.  

The Board finds that the evidence supports an increased evaluation to 50 percent as of January 6, 2010.  Indeed, the Veteran reported a recent increase in his symptoms at that time, with minimal relief from pain medication.  He was awaiting new orthotics, because, based on the December 2009 note, the previous ones were no longer effective and required replacement.  The January 6, 2010 examiner described the foot pain as intractable, and the Veteran reported significant changes in his lifestyle.  The Board finds that this evidence of extreme tenderness of the feet that was not improved by orthopedic shoes or appliances more nearly approximates the criteria required for a 50 percent evaluation.  This is the highest evaluation allowed under the rating code.  38 C.F.R. § 4.71a, Code 5276.  

The Board further finds that entitlement to a 50 percent evaluation prior to January 6, 2010 is not warranted.  The evidence for this period shows that the Veteran received new orthotics, and that they were initially successful in improving his symptoms.  The Veteran reported pain that was a 9 on a scale to 10 at the August 2009 examination but this was not confirmed on objective examination, for while the feet had evidence of tenderness, palpation of the metatarsal heads of the toes produced no tenderness.  Also, the Veteran had at least limited relief with his orthotics.  Private records from 2008 to 2009 indicate improvement after the Veteran was fitted with orthotics.  Therefore, the criteria for a 50 percent evaluation were not met prior to January 6, 2011.  

In making the above findings, the Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, an increased evaluation for the Veteran's service-connected bilateral foot disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the symptoms are supported by pathology consistent with the assigned 30 percent rating prior to January 6, 2010, and no higher.  In this regard, the Board observes that the Veteran has complained of constant severe pain on numerous occasions.  However, the effect of the pain is contemplated in the currently assigned 30 percent disability evaluation under Diagnostic Code 5276.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation. 

From January 6, 2010

The rating criteria found at 38 C.F.R. § 4.71a, Code 5276 provide for a maximum 50 percent evaluation for bilateral pes planus.  A review of the other rating criteria for the feet shows that there are none that would be more appropriate and none that provide for more than a 50 percent rating.  Therefore, the Veteran has been in receipt of the maximum schedular evaluation since January 6, 2010.  As the maximum scheduler evaluation is in effect, no additional discussion is necessary for this period.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).  However, entitlement to an extraschedular evaluation remains potentially applicable. 



Extraschedular Evaluation

Consideration has been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  Such criteria adequately describe the Veteran's symptoms for his bilateral flat feet.  These symptoms include pain with excessive standing or walking, which is provided for in the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Other Considerations

The Board notes that entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU) must be considered if it is raised by the record or by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case the Veteran has not raised the matter of TDIU, and there is nothing in the medical evidence to suggest that the Veteran's service connected disabilities render him unemployable.  Therefore, consideration of TDIU is not for application here.  


ORDER

Entitlement to an evaluation in excess of 30 percent prior to January 6, 2010, is denied.  

Entitlement to a 50 percent evaluation for bilateral pes planus from January 6, 2010, is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to an evaluation in excess of 50 percent from January 6, 2010, is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


